Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim based on an alleged fact that Mary Rotchild a minor aged 10 years was playing upon a slide in Humboldt Park, located in the City of Chicago, Illinois, and it is claimed that said slide was not in good -order and proper repair, the guard rails being broken off. It appears that the said child fell from said slide and was injured to such an extent that she died from same on the 30th day of July, 1928. The defendant through the Attorney General comes and files a demurrer and the consideration of this claim now rests upon a question of law which the court wishes to cite its position ill the case of Perkins, Fellows & Hamilton v. State of Illinois, which appears in Court of Claims Reports, volume number 4, page 197, and therefore this court finds no reason to depart from this rule as it cannot be urged that said Humboldt Park is not under the jurisdiction of the West Chicago Park Commissioners capable of suing-and being sued. Therefore it is the opinion of this court that the Court of Claims «is without jurisdiction in the matter of this suit and the demurrer is sustained.